Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13th, 2021 has been entered.
 
Response to Amendment
The amendment filed January 13th, 2021 does not place the application in condition for allowance.
The rejections over Ondari et al. and Lee et al. are maintained.
The rejections over the STN registry compound “1813573-8” and Yoon in view of Lee et al. have been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 1, Applicant recites inter alia, “when p, q, r, and y are each an integer of 2 or more, S1s to S4s are each the same as or different from each other”. It is unclear how there can be multiple variations of L1 present in Chemical Formula 1.  Appropriate action is required.

	Regarding Claim 1, Applicant recites inter alia¸ “S1s to S4s”.  It is unclear if these terms are the S1 to S4 already recited, or new elements being introduced.  Appropriate action is required.

	Regarding Claim 1, Applicant recites inter alia, “R7 and R8 are directly bonded”.  Applicant has not defined what R7 and R-8 represent when they are directly bonded.  Appropriate action is required.

	Regarding Claim 1, Applicant recites inter alia¸ “and the bonding moiety of Chemical Formula 10 to L2 of Chemical Formula 1 is on the substituted or unsubstituted ring formed by bonding R7 and R8 directly or combine with each other”.  It is unclear how Chemical Formula 10 is bonded to L-2 of Chemical Formula 1, because the phrase, “is on the substituted or unsubstituted ring form by bonding R7 and R8 directly” renders this passage unclear.  This phrase reads awkwardly, rendering the claim indefinite as it is not clear what Applicant is claiming.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry “1814939-30-4”.

In view of Claims 1 & 8, the STN registry discloses a compound that is represented by Chemical Formula 1, wherein Ar1 and Ar2 are the same as each other and are each a unsubstituted aryl group, L1 is Chemical Formula 2, L2 is a direct bond, Ar3 is a substituted or unsubstituted aryl group, S1 is moot when p is 0.  It’s noted that this compound is represented by Compound 1-40 (See STN document – Page 1).

In view of Claim 2, the STN registry is relied upon for the reasons given above in addressing Claim 1.  The STN registry discloses L2 is a direct bond (See STN document – Page 1).

3 is a substituted fluorenyl group (See STN document – Page 1).

In view of Claim 4, the STN registry is relied upon for the reasons given above in addressing Claim 1.  The STN registry discloses that Ar--3 is a substituted fluorenyl group (See STN document – Page 1).

In view of Claim 5, the STN registry is relied upon for the reasons given above in addressing Claim 1.  The STN registry discloses that Ar1 and Ar2 are the same as each other and each independently a unsubstituted C6 to C20 aryl group (See STN document – Page 1).


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ondari et al. (US 2016/0248020 A1)

In view of Claim 1, Ondari et al. discloses a compound represented by Chemical Formula 1 (Page 7 – Compound (y)), wherein Ar1 and Ar2 are different from each other and are each independently a substituted or unsubstituted aryl group and L1 is represented by Chemical Formula 2, where p is 0, L2 is a direct bond, and Ar3 is an unsubstituted aryl group (See Annotated Ondari et al. Compound (y), below).
Annotated Ondari et al. Compound (y)

    PNG
    media_image1.png
    406
    626
    media_image1.png
    Greyscale

	In view of Claim 2, Ondari et al. is relied upon for the reasons given above in addressing Claim 1.  Ondari et al. teaches that L2 is a direct bond (See Annotated Ondari et al. Compound (y), above).

In view of Claim 5, Ondari et al. is relied upon for the reasons given above in addressing Claim 1.  Ondari et al. teaches that Ar1 and Ar2are different from each other and are each independently a substituted and unsubstituted C6 to C20 aryl group (See Annotated Ondari et al. Compound (y), above).

In view of Claim 6, Ondari et al. is relied upon for the reasons given above in addressing Claim 1.  Ondari et al. teaches that S1 to S5 are hydrogen (See Annotated Ondari et al. Compound (y), above).


Claims 1-2, 5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0295272 A1).

In view of Claim 1, Lee et al. discloses a compound represented by Chemical Formula 1 (Paragraph 0066 – Formula 10), wherein Ar1 and Ar2 are the same as or different from each other and represent a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group (Formula 10 – R29 & R30 – Paragraph 0067), L1 is represented by Chemical Formula 3, wherein q is zero, L2is a direct bond (Paragraph 0069 - L22 - Formula 12-12) and Ar3 is represented by a substituted heterocyclic group that can include sulfur or oxygen (See Annotated Lee et al. Formula 10, below R21 to R30 can include sulfur or oxygen meeting the limitation of a substituted heterocyclic group that includes oxygen or sulfur – Paragraph 0067). 
Annotated Lee et al. Formula 10

    PNG
    media_image2.png
    604
    586
    media_image2.png
    Greyscale

2 is a direct bond (See Annotated Lee et al. Formula 10, above).


In view of Claim 5, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar-1 and Ar2 are the same as or different from each other and are each independently a substituted or unsubstituted C6-C60 aryl group (Paragraph 0067 – R29 & R30).

In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. discloses an organic light emitting device comprising a first electrode and a second electrode provided to face the electrode and one or more organic material layers provided between the first electrode and the second electrode (Figure 1 & Paragraph 0022-0025) and a compound represented by Chemical Formula 1 (Paragraph 0066 – Formula 10), wherein Ar1 and Ar2 are the same as or different from each other and represent a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group (Formula 10 – R29 & R30 – Paragraph 0067), L1 is represented by Chemical Formula 3, wherein q is zero, L2is a direct bond (Paragraph 0069 - L22 - Formula 12-12) and Ar3 is represented by a substituted heterocyclic group that can include sulfur or oxygen (See Annotated Lee et al. Formula 10, below R21 to R30 can include sulfur or oxygen meeting the limitation of a substituted heterocyclic group that includes oxygen or sulfur – Paragraph 0067).
Annotated Lee et al. Formula 10

    PNG
    media_image2.png
    604
    586
    media_image2.png
    Greyscale

In view of Claim 10, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches that the one or more organic material layers comprises an electron transporting layer and the electron transport layer comprises the compound (Paragraph 0066).

In view of Claim 13, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layers comprise an electron transport layer and the electron transport layer comprises the compound of claim 1 (Paragraph 0066), and the one or more organic material layers further comprises one or more layers selected from a group consisting of a hole injection layer, a hole transport layer, a light emitting layer, an electron injection layer an electron blocking layer, and a hole blocking layer (Paragraph 0007).


Claims 1-5, 9-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0299192 A1).

In view of Claim 1, Lee et al. discloses a compound represented by Chemical Formula 1 (Page 42 – Compound 1-f-11), wherein Ar1 and Ar2 are unsubstituted aryl groups, L1 is represented by Chemical Formula 4, S3 is moot when r is = 0, L2 is a direct bond and Ar3is a substituted aryl group (See Annotated Lee et al. Compound 1-f-11, below).
Annotated Lee et al. Compound 1-f-11

    PNG
    media_image3.png
    477
    582
    media_image3.png
    Greyscale

In view of Claim 2, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that L2 is a direct bond (See Annotated Lee et al. Compound 1-f-11, above).

3 is a substituted phenyl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 4, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 5, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar1 and Ar2 are the same as or different from each other and are each independently a substituted or unsubstituted C6 to C20 aryl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches an OLED comprising a first electrode, a second electrode provided to face the first electrode and one or more organic material layers provided between the first electrode and the second electrode, wherein the one or more organic material layers comprise the compound of claim 1 (Figure 2 & Paragraph 0013).

In view of Claim 10, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layer comprise an electron transport layer wherein the electron transport layer can comprise the compound (Figure 2 & #8 - Paragraph 0010 & 0013).

.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0295272 A1) in view of Ondari et al. (US 2016/0248020 A1).


Ondari et al. discloses a compound represented by Chemical Formula 1 (Page 7 – Compound (y)), wherein Ar1 and Ar2 are different from each other and are each independently a substituted or unsubstituted aryl group and L1 is represented by Chemical Formula 2, where p is 0, L2 is a direct bond, and Ar3 is an unsubstituted aryl group (See Annotated Ondari et al. Compound (y), below). Ondari et al. discloses OLED devices that comprise the compound represented by Chemical Formula 1 have higher efficiency and lower driving voltage (Paragraph 0146).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate one or more organic material layers to comprise the compound of claim 1 as disclosed by Ondari et al. in Lee et al. OLED device for the advantage of having a device with higher efficiency and lower driving voltage.

Annotated Ondari et al. Compound (y)

    PNG
    media_image1.png
    406
    626
    media_image1.png
    Greyscale



Response to Arguments
	Applicant argues that Ondari et al. does not disclose a compound represented by Chemical Formula 1.  The examiner respectfully points out to Applicant that Ondari et al. discloses a compound represented by Chemical Formula 1 (Page 7 – Compound (y)), wherein Ar1 and Ar2 are different from each other and are each independently a substituted or unsubstituted aryl group and L1 is represented by Chemical Formula 2, where p is 0, L2 is a direct bond, and Ar3 is an unsubstituted aryl group (See Annotated Ondari et al. Compound (y), below).  Accordingly, this argument is unpersuasive.
Annotated Ondari et al. Compound (y)

    PNG
    media_image1.png
    406
    626
    media_image1.png
    Greyscale

Applicant argues that Lee et al. does not disclose a compound represented by Chemical Formula 1. The examiner respectfully points out to Applicant that Lee et al. discloses a compound represented by Chemical Formula 1 (Paragraph 0066 – Formula 10), wherein Ar1 and Ar2 are the same as or different from each other and represent a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group (Formula 10 – R29 & R30 – Paragraph 0067), L1 is represented by Chemical Formula 3, wherein q is zero, L2is a direct bond (Paragraph 0069 - L22 - Formula 12-12) and Ar3 is represented by a substituted heterocyclic group that can include sulfur or oxygen (See Annotated Lee et al. Formula 10, below R21 to R30 can include sulfur or oxygen meeting the limitation of a substituted heterocyclic group that includes oxygen or sulfur – Paragraph 0067). Accordingly, this argument is unpersuasive.
Annotated Lee et al. Formula 10

    PNG
    media_image2.png
    604
    586
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726